Citation Nr: 1328038	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from April 1956 to October 1960.  This appeal arises to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU) on the basis that his service-connected bilateral hearing loss disability precludes securing or following a substantially gainful occupation.  Service-connection is in effect for a bilateral hearing loss disability, rated as 50 percent, and for tinnitus, rated as 10 percent disabling, which brings the combined service-connected disability rating to 60 percent.  

In December 2011, the Board remanded the case for submission to the Director, Compensation and Pension Service for extra-schedular consideration.  In August 2012, the case was forwarded to the Director, Compensation and Pension Service.  In a November 2012 decision, the Director, Compensation and Pension Service denied TDIU on an extra-schedular basis. 

Subsequent to the Board's December 2011 remand, the Veteran submitted additional pertinent medical evidence along with a waiver of his right to initial RO review of that evidence.  The new evidence submitted includes a January 2012 private otolaryngology and audiometric report that reflects a worsening of the Veteran's hearing since his most recent VA audiometry evaluation of June 2009.  In addition, in the January 2012 report, the private otolaryngologist stated, "A review 

of a prior audiogram done from January of '09 revealed significant progression of the hearing loss bilaterally."  

Accordingly, an additional examination must be scheduled.  See 38 C.F.R. § 3.327 (2012) (re-examinations will be required where the evidence indicates that there has been a material change in the disability); see also Caffrey v Brown, 6 Vet App 377, 381 (1994) (finding that where evidence indicated a material change in the disability or indicated that the current rating may be incorrect, a fresh medical examination was required).  

Accordingly, the case is remanded to the for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the development requested above has been completed to the extent possible, the Veteran must be afforded an audiological evaluation to determine the 

current severity of his bilateral hearing loss.  The claims file and all electronic records, to include on Virtual VA, must be provided to the VA examiner and reviewed in conjunction with the examination.  The examiner must indicate in the examination report that these records were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of a complete VA audiological evaluation must be recorded, to include a statement detailing, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone threshold average of the results from 1000 Hertz to 4000 Hertz, and the results of the word recognition test, in percentages, using the Maryland CNC test.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


